Citation Nr: 1212549	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-28 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC) In Milwaukee, Wisconsin


THE ISSUES

1.  Whether the reduction of VA pension benefits based upon the Veteran's countable income for the period commencing December 1, 2008 was correct.

2.  Entitlement to a dependency allowance for the Veteran's dependent spouse, D.I.H.

3.  Entitlement to a dependency allowance for the Veteran's dependent granddaughter, T.M.E.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the VA PMC in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  Calculation of the Veteran's countable income was correctly adjusted based upon his report of increased income for him and his spouse from the Social Security Administration supported by the evidence obtained directly therefrom.

2.  The evidence of record is sufficient to corroborate that the Veteran's first marriage to A.G. was terminated in 1967 as he reported.

3.  D.I.H. is the Veteran's current dependent spouse.

4.  T.M.E. is the natural grandchild of the Veteran. 

5.  The Probate Court of Pickaway County, Ohio, granted legal custody of T.M.E. to the Veteran's wife for an indefinite time period in a June 1999 order.

6.  For the purposes of determining eligibility for VA benefits, there is no evidence showing that the Veteran has adopted T.M.E. 



CONCLUSIONS OF LAW

1.  The reduction of the Veteran's VA pension benefits based upon his countable income for the period commencing December 1, 2008 was appropriate.  38 U.S.C.A. §§ 1501, 1503, 1506, 1521 (West 2002); 38 C.F.R. § 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2011).

2.  The criteria for a dependency allowance for the Veteran's dependent spouse, D.I.H., have been met.  38 U.S.C.A. § 103(c), 5112 (West 2002); 38 C.F.R. §§ 3.1(j), 3.204, 3.205 (2011); VA Adjudication Procedures Manual M21-1MR, Part III, Subpart iii, Chapter 5, Section B.

3.  The criteria for a dependency allowance for the Veteran's granddaughter, T.M.E., for the purposes of VA compensation are not met.  38 U.S.C.A. § 103(c), 5112 (West 2002); 38 C.F.R. §§ 3.52, 3.57, 3.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pension Benefits Adjustment

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Disability pension is paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. 

The Veteran here has been found to be permanently and totally disabled due to service-connected and nonservice-connected disabilities.  As he only has one service-connected disability rated as 10 percent disabling, pension was found to provide the higher benefit to the Veteran.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  38 U.S.C.A. §§ 1521, 1522. 

The rate of pension payable to an entitled payee is based on the amount of countable income received.  The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income. "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual incomes of each child of the veteran in his or her custody or to whose support he or she is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272. 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Medical insurance premiums, as well as the Medicare deduction, may be applied to reduce countable income.  

For purposes of calculating the five percent deduction for medical expenses, the MAPR is calculated using the rate for a veteran and any dependents, without regard for SMP status.  38 C.F.R. § 3.272(g)(1)(iii).  In applying this rule, the agency of original jurisdiction (AOJ) included only one dependent, and not both the Veteran's wife and dependent son.  The sole exclusion to income posited by the Veteran involves his annual unreimbursed medical expenses.

In February 2009, the Veteran submitted VA Form 21-0516, Improved Pension Eligibility Verification Report (Veteran With No Children), reporting his sole source of income for 2008 was $224.00 monthly from Social Security.  In addition, he reported that his spouse had received income from Social Security in the amount of $684.00 monthly.  By letter issued in April 2009, the Veteran was advised that his pension payment was being reduced effective December 1, 2008, because he reported that he and his spouse received an increase in Social Security benefits.  This letter advised him that VA had been previously counting $212.00 for his monthly social security benefit and $646.00 for his spouse.  The Board notes that these amounts are supported by the SSA Inquiry sheet in the claims file.  The Veteran's annual income, therefore, increased from $10,296.00 to $10,896.00.  His pension payment was adjusted accordingly also taking into account a cost-of-living adjustment effective December 1, 2008.

In April 2009, the Veteran filed a Notice of Disagreement with the reduction of his pension payment and submitted a VA Form 20-5655, Financial Status Report, which confirmed his prior report of his and his spouse's income.  

As VA is required by law to adjust pension payments whenever a Veteran's income (including those of his family) changes, the adjustment in the Veteran's pension payment due to the increase in his and his spouse's Social Security income was appropriate as a matter of law.  The Board is sympathetic that the Veteran's family expenses increased; however, VA does not take into account expenses such rent, utilities, food and transportation when calculating countable income in determining the Veteran's pension payment.  Unfortunately, the Veteran did not report having paid any unreimbursed medical expenses or other available deductions in 2008 that could have been offset against his income.

The Board finds, consequently, as a matter of law that the calculation of the Veteran's pension payment effective December 1, 2008, was appropriate.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Dependency Allowances

The Veteran claims that he should be entitled to dependency allowances for his spouse and his custodial granddaughter.

      A.  Spouse

For purposes of establishing entitlement to VA benefits, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together 
with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205.

In addition, VA will accept the written statement of a claimant as proof of dissolution of a marriage, for purposes of determining entitlement to benefits, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1); see also, VA Adjudication Procedures Manual M21-1MR, Part III, Subpart iii, Chapter 5, Section B.a.  Other evidence is required under certain circumstances such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

The Board notes that, although the Veteran's current spouse is by common law, the AOJ has not really questioned the existence of their marriage but rather has denied a dependency allowance essentially because the Veteran failed to provide the month along with the year that he divorced his first wife.  The Board further notes that, although the AOJ has told the Veteran it asked for information regarding the termination of his first marriage, it has not specifically explained to him the reason why his prior information was not sufficient.  In other words, the Veteran has never been told that it is the lack of a month with the year of the divorce from his first wife as the reason why he has been denied a dependency allowance for his current spouse.  The closest the AOJ has come to advising him of this was in a May 2009 letter in which the Veteran was advised the AOJ was unable to add his current spouse as a dependent because he has not submitted the "complete dates of divorce" from his first wife.

The Board notes that, in February 2008, the Veteran submitted a Declaration of Status of Dependents form on which he reported having been married twice.  The first marriage was to A.G. from 1965 to 1967 and the second marriage was to M.C. from 1970 to 1972.  As to his second marriage (to M.C.), the Board notes that the Veteran has supported the termination of this marriage by submitting a Certificate of Divorce from the court in which the divorce was granted.  Thus, although he failed to provide the full month and year of the termination of his second marriage, this deficiency has been cured by the submission of corroborating paperwork.  The Veteran has not, however, provided such corroborating paperwork with regard to the divorce from his first wife, A.G.

The Board acknowledges that the Veteran has technically failed to provide the required information regarding the dissolution of his first marriage (i.e., the month and year).  However, the Board finds that the AOJ failed to assist the Veteran in further developing his claim.  Not only did the AOJ fail to provide the Veteran with sufficient reasons as to why his information as to the dissolution of his first marriage was deficient so that he could correct the mistake, it failed to pursue other avenues of development.  Part III, Subpart iii, Chapter 5, Section B.b. of the M21-1MR, notes that, generally, the claimant's statement of marital history or other information regarding dissolution of a prior marriage may be obtained via telephone.  Documentation would only be needed if there is conflicting evidence in the record.  In the present case, there is no conflicting evidence, only missing evidence.  Yet there is no record that the AOJ attempted to obtain the missing evidence by contacting the Veteran via telephone and, as previously discussed, the written contacts with the Veteran were inadequate to explain to him the deficiency in the information provided so that he correct that deficiency.

Nevertheless, after reviewing the Veteran's entire claims file, the Board finds that there is sufficient evidence of record to corroborate the Veteran's statement as to the dissolution of his first marriage.  The Board notes that the dates the Veteran reported for his first marriage (1965 to 1967) span the time period that he served on active duty.  The Board, therefore, reviewed the Veteran's service treatment records to see if there was anything in them concerning the Veteran's marital status.  Significantly, the Report of Medical Examination conducted in January 1966 when the Veteran entered into active duty demonstrates that he reported at that time that his next of kin was his "wife" (whose first name matches A.G.'s first name).  In contrast, at the time of the Veteran's separation examination in December 1967, he reported on his examination reports that his mother was his next of kin.  In addition, on the Report of Medical History under the Family History section, the Veteran failed to report the medical history of a spouse.  Given the Veteran's statement that he divorced A.G. in 1967, the Board finds the change in next of kin, as well as the Veteran's failure to indicate having a spouse at the time of his separation examination, is sufficient evidence to support the Veteran's statement that his marriage to A.G. terminated in 1967.

Consequently, the Board finds that the evidence of record is sufficient to establish the termination of the Veteran's marriage to A.G. in 1967 as he reported.  Having sufficiently established the dissolution of the Veteran's two prior marriages, the Board finds that the Veteran is entitled to a dependency allowance for his current dependent spouse, D.I.H.  The Veteran's claim for a spousal dependency allowance is, therefore, granted.

      B.  Granddaughter

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A) , 104(a). 

A child may be deemed the "child" of the Veteran if he or she is a stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52 , and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b) . 

A child may be deemed the "child" of the Veteran if he or she is the adopted child.  Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c) ; see also 38 U.S.C.A. § 101(4).

In the current appeal, the Veteran contends that dependency of his granddaughter, T.M.E., for the purpose of VA benefits has been established as his wife has been granted legal custody of her and thus they are legally responsible for T.M.E., including food, clothing, and medical care since June 1999.   In support of his claim, the Veteran submitted a copy of the Letters of Guardianship issued by the Probate Court of Pickaway County, Ohio, which granted legal custody of T.M.E. to the Veteran's wife in a June 1999 Order. 

In this case, the Veteran has not submitted a copy of an adoption decree of his granddaughter, T.M.E., and there is no indication otherwise that the Veteran has filed for adoption.  Thus, as the AOJ has advised the Veteran, his granddaughter, T.M.E., cannot be deemed to be a "child of the veteran" for VA compensation purposes as the laws and regulations make no provision for a dependency allowance for a custodial grandchild.  Consequently, the Veteran may not legally receive a dependency allowance for his granddaughter. 

The Board is sympathetic to the Veteran that he and his wife have the legal responsibility for providing for their granddaughter.  However, the pertinent legal authority governing dependency allowances is clear and specific, and the Board is bound by such authority and does not have authority to grant benefits on an equitable basis.  As the discussion above illustrates, the law and regulations governing additional compensation for a dependent child establish very specific eligibility requirements for such benefits.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. 

In sum, the requirements of 38 C.F.R. § 3.57 have not been met as the Veteran's granddaughter, T.M.E., does not qualify as a dependent child for VA compensation purposes.  The law does not provide for the exception requested in this case.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The reduction of VA pension benefits based upon the Veteran's countable income for the period commencing December 1, 2008 was correct.

Entitlement to a dependency allowance for the Veteran's dependent spouse, D.I.H., is granted.

Entitlement to a dependency allowance for the Veteran's dependent granddaughter, T.M.E., is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


